PER CURIAM:
Larry Roger Ayscue, Jr., a state prisoner, petitions this court for a writ of mandamus, seeking an order compelling the district court to rule on his 28 U.S.C. § 2254 (2006) petition. The district court dismissed Ayscue’s § 2254 petition on January 31, 2012, 2012 WL 273711. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.

PETITION DENIED.